Per Curiam.
The city of Minneapolis, relator herein, seeks review of a decision of the Workmen’s Compensation Commission awarding dependency benefits to the wife of a Minneapolis fireman. The death, due to a heart attach caused by coronary sclerosis, occurred approximately one year after decedent’s retirement. Three physicians testified the coronary sclerosis which was a cause of the employee’s death was work-related; one testified to the contrary.
Since the commission had before it credible testimony on which to base its findings, and the findings are not manifestly contrary to the evidence, we are bound by them. Murphy v. Minnesota Min. & Mfg. Co. 292 Minn. 450, 194 N. W. 2d 189 (1972); Schwartz v. City of Duluth, 264 Minn. 514, 119 N. W. 2d 822 (1963); Anderson v. City of Minneapolis, 258 Minn. 221, 103 N. W. 2d 397 (1960); Ogren v. City of Duluth, 219 Minn. 555, 18 N. W. 2d 535 (1945); Kellerman v. City of St. Paul, 211 Minn. 351, 1 N. W. 2d 378 (1941).
Respondent is hereby allowed attorneys’ fees of $400.
Affirmed.